DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 DEC 2020 has been entered.

Response to Amendment
Examiner notes the amendment filed 18 DEC 2020.  The status of the claims is as follows:
Claims 1 and 5-14 are pending.
Claims 1 and 10 are amended.
Claims 2-4 are canceled.
Claims 10-14 are withdrawn (without traverse, 27 NOV 2019).

Election/Restrictions
Claims 1 and 5-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-14, directed to the process of making or using are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02 OCT 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As regards Claims 1 and 10, Examiner holds the previous rejection of Claim 1 to contain the closest prior art to the claimed invention.
Claim 1 – JP ‘832 teaches a film forming apparatus for forming a film on a surface of a target substrate (PG 0025 – 0043, Figure 2), comprising:
a substrate holding member (PG 0026, Figure 2 Element 220, support member) configured to hold a plurality of target substrates (PG 0029, Figure 2 Element 200, wafers; PG 0029, Figure 2 Element 226, support members 226 
a process vessel (PG 0026, Figure 2 Element 202, process furnace) configured to accommodate the substrate holding member which holds the plurality of target substrates (as evident from Figure 2, the boundary of the process furnace encompasses the totality of the boat);
a processing gas introduction member (PG 0032, Figure 2 Elements 222A and 222B, gas supply passages) each having a plurality of gas discharge holes (as evident from Figure 2, a gas discharge hole above each wafer in the stack in each gas supply passage) configured to discharge a processing gas for film formation in a direction parallel to each of the plurality of target substrates accommodated in the process vessel and configured to introduce the processing gas into the process vessel (Figure 2, gas leaves the supply passages parallel to the top surface of the wafers);
an exhaust mechanism (PG 0043, Figure 2 Element 252, vacuum pump) configured to exhaust the interior of the process vessel (PG 0043); and
a plurality of gas flow adjustment members (PG 0033, Figure 2 Element 221, gas diffusion plate) alternately arranged with the plurality of target substrates held by the substrate holding member along the vertical to face the plurality of target substrates, respectively (Figure 2, the gas diffusion plates are oriented parallel to the top surface of the substrate with through holes perpendicular to the top surface of the substrate and are stacked alternately with the substrates),
wherein each of the plurality of gas flow adjustment members is configured to adjust a gas flow of the processing gas discharged horizontally above each of the plurality of target substrates from the plurality of gas discharge holes of the processing gas introduction member, to be directed from above the respective target substrate located below the respective gas flow adjustment member toward the surface of the respective target substrate (PG 0033, Figure 2; the gas exits the gas diffusion plate above the substrate in a vertical direction after a horizontal introduction to the space above the gas diffusion plate).  
JP ‘832 does not disclose the particular gas flow adjustment members required by Claim 4.  Yamaguchi ‘565 discloses a substrate processing apparatus (e.g. Figure 1 and PG 0027) comprising an inner tube section designed to confine process gas near the substrates (PG 0035 – 0036).  The inner tube section may be composed of multiple communication sections (PG 0159), may comprise a slit shape (PG 0159), may comprise a ring shape (PG 0159, tubular cross section), and may comprise a plate-shaped member (e.g. Figure 8D, linear element in upper portion thereof) which serves to adjust the space in the upper portion of the chamber (PG 0035 – 0036).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘832 to include the flow control structures of Yamaguchi ‘565, as JP ‘832 wants to controllably direct the flow of gas across a plurality of substrates and Yamaguchi ‘565 teaches a gas flow diversion mechanism which is suitable for the purpose and advantageously allows for control of the reaction space and control of the number of types of active species generated in the chamber by heating.
The combination of references does not disclose the following limitations of Claim 1:
Each of the plurality of gas flow adjustment members includes a ring-shaped member fit into a groove formed in the substrate holding member (the substrate holding member of JP ‘832 does not disclose grooves to receive the gas diffusion plates, and the gas diffusion plates are not ring-shaped; the gas flow adjustment member of Yamaguchi ‘565 is not indicated as being replicable within a deposition chamber).
Each of the plurality of gas flow adjustment members includes a plate-like member mounted on the ring-shaped member to close an upper surface of the ring-shaped member (this concept is not taught in JP ‘832 as there is no corresponding ring-shaped member; the plate of Yamaguchi ‘565 covers a singular ring-shaped member in that it caps an inner tube structure, but there is no evidence that this would be desirably replicated in a deposition chamber on a substrate-by-substrate basis).
Each of the plurality of gas flow adjustment members includes a slit formed in the ring-shaped member (this concept is covered in Yamaguchi ‘565, but as above, this is only disclosed as a single ring-shaped member and is not obviously replicable in a deposition chamber as would be required by Claim 1).
Further search and consideration has not found a reference or combination of references, alone or in combination with the previously cited references of record, which teach or suggest every limitation of Claim 1.  Therefore Claim 1 is allowed.  Claims 4-9 depend from Claim 1 and are allowed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712